Citation Nr: 0833451	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from August 1977 to August 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran filed his initial claim of entitlement to service 
connection for a back injury in August 1980.  In particular, 
the veteran contended that he sustained an in-service back 
injury after he was involved in a motorcycle accident.  The 
veteran was scheduled for a VA examination in connection with 
that claim, but failed to report for the examination.  In a 
deferred rating decision dated October 1980, the RO 
determined that the "veteran failed to prosecute claim; 
evidence of record is insufficient for rating purposes."  
The veteran was notified of this decision in a letter dated 
November 1980, and did not appeal this decision.
 
The veteran's VA examination was re-scheduled and held in 
March 1981.  The RO issued another deferred rating decision 
dated May 1981 in which it stated that the "veteran did not 
complete examination.  See our deferral 10-31-80."  

The veteran filed another claim in March 1987 seeking 
entitlement to service connection for an in-service back 
injury.  The RO issued a deferred rating decision in April 
1987 after it determined that there were outstanding medical 
records not associated with the veteran's claims file.  The 
veteran was also informed at that time to furnish to VA 
names, addresses, and dates of treatment rendered pertaining 
to his service-connection claim.  The veteran provided no 
additional evidence pertaining to his claim, and the RO 
issued a statement in July 1987 in which it denied the 
veteran's claim.  According to the RO, the veteran's failure 
to provide the requested information pertaining to his claim 
was the basis for the denial.  However, the RO attempted to 
obtain VA treatment records on behalf of the veteran, but it 
was noted that the veteran had not received treatment at a VA 
medical facility since 1980.  The RO further pointed out that 
"[i]n the event that you do furnish the evidence we require, 
we will be happy to reconsider your claim.  Otherwise, 
there's no further action we can take."  The veteran did not 
appeal this decision.

The veteran filed the current claim in August 2003.  The 
veteran indicated at that time that he sustained back and 
neck injuries as a result of an in-service automobile 
accident.  The RO denied the claim on the merits concluding 
that although the veteran sustained a lumbar strain in 
service as a result of a motorcycle accident, there was no 
medical evidence of record linking the veteran's current back 
disability to his back injury in service.  The veteran timely 
perfected his appeal.

The Board has rephrased the issue on appeal as "whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for lumbar disc strain" in 
light of the procedural history discussed above.  However, 
the Board observes that the veteran was not provided with 
complete notice pursuant to the Veterans Claims Assistance 
Act (VCAA) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Consequently, the veteran should be provided such notice.  

The Board also notes that the veteran requested a hearing 
before a decision review officer (DRO) in connection with the 
current claim.  See April 2005 VA Form 9.  The veteran was 
scheduled for a DRO hearing in October 2006, but asked that 
the hearing be postponed until he was afforded a VA 
examination.  The veteran underwent a VA examination in 
November 2006, but to date, the veteran's local hearing has 
not been re-scheduled and there is no evidence of record 
showing that the veteran withdrew this request.

Associated with the claims file is a deferred rating decision 
dated May 2008.  Prior to certifying this case to the Board, 
the RO attempted to contact the veteran via telephone to 
determine if the veteran still desired a hearing on the issue 
currently on appeal.  The RO allegedly called the veteran's 
telephone number, but was informed that the telephone number 
was not that of the veteran.  The RO also indicated that (1) 
the veteran made no attempt to re-schedule the DRO hearing; 
and (2) no such request to re-schedule the DRO hearing was 
received within 60 days after the issuance of a February 2008 
supplemental statement of the case.

A careful review of the veteran's claims file shows that the 
veteran maintained the same mailing address and telephone 
number through out the pendency of this appeal.  Yet, for 
reasons unknown to the Board, the RO failed to send a letter 
to the veteran after it was unable to reach the veteran via 
telephone to see if the veteran still desired a DRO hearing.  
The Board also points out that the RO dialed the incorrect 
phone number when attempting to contact the veteran.  See VA 
Forms 21-526; 21-22.  This error would likely explain why the 
RO did not reach the veteran. 

Furthermore, the Board is unaware of any legal authority that 
places the burden on the veteran to request that his hearing 
be re-scheduled within a specified period of time following 
the issuance of the supplemental statement of the case.  
Likewise, the Board is also unaware of any legal authority 
that requires the veteran to initiate the re-scheduling of a 
requested hearing.  Accordingly, the veteran should be 
provided the opportunity for a local hearing.   

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
November 15, 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice regarding the request to reopen 
the claim of service connection for a 
claimed back disability.  The notice 
letter must describe the elements 
necessary to establish service connection 
for the disability on a direct and 
presumptive basis and must describe what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The notice letter 
should also explain, in terms of his 
specific case, the evidence which would 
overcome the prior insufficiencies.  The 
veteran should then be afforded an 
appropriate period of time to respond. 

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from November 15, 2006 to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

3.  The veteran should be scheduled for a 
local hearing.   

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period 
of time should be allowed for response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




